ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to communicate with her clients, failed to make reasonable efforts to expedite litigation, and failed to promptly refund unearned fees upon the termination of the representation. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline in which respondent admitted that her conduct violated the Rules of Professional Conduct as charged. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Katherine Marie Guste, Louisiana Bar Roll number 23486, be suspended from the practice of law for a period of six months. This suspension shall be deferred in its entirety, subject to respondent’s successful completion of a twelve-month period of probation governed by the terms and conditions set forth in the Petition for Consent Discipline. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.